PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




					
In re Patent No. 10,947,492
Issue Date: March 16, 2021
Application No. 15/396,634
Filed:  December 31, 2016
Attorney Docket No. BRS.P.001.US  
:
:
:                        NOTICE     
:
:



This is a notice regarding your request for acceptance of a fee deficiency submission under 
37 CFR 1.29 filed January 27, 2021.  

Your fee deficiency submission under 37 CFR 1.29 is hereby accepted.  

The petition is GRANTED.

This application is no longer entitled to micro entity status.  Accordingly, all future fees paid in this application must be paid at the small entity rate.  

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 



/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Edwin A. Sisson
	Edwin A. Sisson, Attorney at Law, LLC
	303 North Court Street
	P.O. Box 867
	Medina, OH  44258